     Case 1:21-mc-00194-KPF Document 18 Filed 03/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                     Misc No.1: 21-mc-00194-KPF
BREAKING MEDIA INC.
dba ABOVE THE LAW,                                    Associated Case: 1:18-cv-00444
                                                      (W.D.TX)
                                    Petitioner,

                  -against-                           MOTION FOR ADMISSION PRO
                                                      HAC VICE
EVAN P. JOWERS,

                                  Respondent.
Re: Subpoena Issued in,
MWK Recruting, Inc. v.
Evan P. Jowers, et al
U.S. District Court
Western District of Texas

       Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the

Southern and Eastern Districts of New York, Robert Tauler hereby moves this Court for

an Order for admission to practice Pro Hac Vice to appear as counsel for Respondent

Evan P. Jowers in the above-captioned action.

       An Affidavit of Robert Tauler, a Certificate of Good Standing from the state of

California, and a Proposed Order on this Motion are filed concurrently.


Dated: March 5, 2021                         Respectfully Submitted,


                                             ____________________________________
                                             Robert Tauler, Esq. (CA Bar 241964)
                                             Tauler Smith, LLP
                                             626 Wilshire Blvd., Suite 510
                                             Los Angeles, CA 90017
                                             213-927-9270
                                             rtauler@taulersmith.com




                                            1
